Citation Nr: 0610849	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for obsessive 
compulsive disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and M.E.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1977 to January 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the veteran's claims seeking 
entitlement to service connection for obsessive compulsive 
disorder and to a TDIU.  \

During a hearing before the undersigned Veterans Law Judge in 
February 2006, the veteran submitted medical evidence and a 
waiver of her right to initial RO consideration of this 
evidence.  Thus, a remand will not be necessary for this 
procedural safeguard.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The veteran is presumed to have been sound at the time of 
entry into active military service.

2.  Competent medical evidence reflects that obsessive 
compulsive disorder began during active military service.


CONCLUSION OF LAW

Obsessive compulsive disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to assist in gathering evidence and to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits are set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005) and at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that VA's duties to assist and to 
notify do not apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.   

Service Connection for Obsessive Compulsive Disorder

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of the service as shown by service records, the 
official history of each organization in which the veteran 
served, the medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

An enlistment examination report dated in January 1977 
reflects no relevant psychiatric abnormality.  Thus, the 
veteran is presumed sound at entry.  Although a few post-
service reports mention that she had symptoms suggesting 
obsessive compulsive disorder prior to active service, none 
of these rise to the level of clear and unmistakable evidence 
that is needed to rebut the presumption of soundness.  
Cotant v. Principi, 17 Vet. App. 116  2003); see also VAOPGC 
PREC 3-2003.  

The service medical records (SMRs) are silent for any 
psychiatric complaint, although the veteran testified before 
the undersigned that she was seen for nervous trouble during 
active service at Malcolm Grow Medical Center, Andrews Air 
Force Base, Maryland.  She also testified that she first 
sought post-service mental health treatment in about 1990.  
The VA and private records have been obtained to the extent 
possible and they reflect that diagnoses of obsessive 
compulsive disorder have been given since the 1990s, although 
some VA psychiatry notes contain Axis I diagnoses of 
dysthymia vs. depression.  

In February 2006 letter, a VA clinical psychologist and a VA 
psychiatrist collaborated and concluded that the veteran's 
obsessive compulsive disorder began during active military 
service.  In the letter, the health care professionals note 
having treated the veteran for several years.  The Board 
finds the report to be very persuasive, as it is based on 
essentially correct facts and is otherwise well-supported 
with details.  No medical professional has opined that active 
military service did not cause or aggravate obsessive 
compulsive disorder.  

The veteran has attempted to link obsessive compulsive 
disorder to active service; however, she has not been trained 
in a health profession and her opinion in this matter is 
deemed incompetent.  The Board cannot attach any weight to 
this opinion.  Lay statements are considered to be competent 
evidence of symptoms of disease, disability, an injury; 
however, when the determinative issue involves a question of 
medical nature, such as the diagnosis, etiology, or date of 
onset, as here, only those who have specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay witnesses, 
including family members have reported that the veteran's 
behavior underwent a noticeable change during active service, 
especially after her neck fracture.  M.E. testified before 
the undersigned that the veteran's behavior changed during 
active service.  

After weighing all the evidence, including the testimony, the 
Board finds that the evidence favors service connection.  The 
Board will therefore grant entitlement to service connection 
for obsessive compulsive disorder.  


ORDER

Entitlement to service connection for obsessive compulsive 
disorder is granted.  


REMAND

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Because service connection is granted above, the AMC will 
need to assign a disability rating for obsessive compulsive 
disorder and then address the question of entitlement to 
TDIU.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should review all relevant 
evidence and readjudicate the TDIU claim.  
If TDIU is not granted, because the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, the 
rating board should submit the claim to 
VA's Director, Compensation and Pension 
service for extraschedular consideration, 
in accordance with 38 C.F.R. § 4.16(b).  
Consideration of referring the claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

2.  Following completion of the above, if 
the desired benefits are not granted, an 
SSOC should be issued.  The veteran and 
her representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this remand is to comply 
with due process of law.  No action by the veteran is 
required until she receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


